Citation Nr: 1126219	
Decision Date: 07/12/11    Archive Date: 07/19/11

DOCKET NO.  04-14 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a disability rating greater than 10 percent for degenerative joint disease of the lumbar spine with recurrent strain prior to August 20, 2003.

2.  Entitlement to a disability rating greater than 20 percent for degenerative joint disease of the lumbar spine with recurrent strain from August 20, 2003.

3.  Entitlement to a disability rating greater than 20 percent for diabetes mellitus (DM) prior to November 20, 2003.

4.  Entitlement to a disability rating greater than 40 percent for DM from November 20, 2003.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

J. Connolly, Counsel


INTRODUCTION

The Veteran had active service from April 1971 to August 1971, from August 1972 to September 1975, and from March 1986 to July 1992.

This matter is before the Board of Veterans' Appeals (Board) on appeal from June 2002 and December 2002 rating decisions of the Department of Veterans Affairs (VA), Regional Office (RO), in Roanoke, Virginia.  The June 2002 rating decision awarded an increased rating for 20 percent for DM.  The December 2002 rating decision denied an increased rating for degenerative joint disease of the lumbar spine with recurrent strain, rated as 10 percent disabling.  

In a July 2004 rating decision, the RO awarded increased disability ratings for the Veteran's service-connected DM and degenerative joint disease of the lumbar spine with recurrent strain.  A 40 percent rating was assigned for DM from November 20, 2003.  A 20 percent rating was assigned for the low back disability from August 20, 2003.  In March 2007 and June 2009, the Board remanded this case.  

The Veteran was been awarded entitlement to a total disability rating for compensation purposes by means of an April 2005 rating decision, therefore, that issue is not for consideration.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).

The issues of service connection for hypertension as secondary to DM on the basis of aggravation, service connection for erectile dysfunction as secondary to DM, and entitlement to special monthly compensation under 38 C.F.R. § 3.350 have been raised by the record via a May 2010 VA examination report, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them and they are referred to the AOJ for appropriate action.  

FINDINGS OF FACT

1.  Prior to August 20, 2003, the Veteran did not exhibit more than mild limitation of motion of the lumbar spine; the Veteran had characteristic pain on motion of the lumbar spine, but did not have neurological problems.   

2.  From August 20, 2003, the Veteran exhibited moderate limitation of motion, but did not exhibit more than moderate disability; did not have sciatica; and did not have incapacitating episodes.

3.  Prior to November 20, 2003, the Veteran's DM did not require regulation of activities.

4.  From November 20, 2003, forward, the Veteran's DM did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.


CONCLUSIONS OF LAW

1.  Prior to August 20, 2003, the criteria for a rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine with recurrent strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5293 (2002).  

2.  As of August 20, 2003, the criteria for a rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with recurrent strain have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5292 (2002), 5295 (2002), 5293 (2002), 5237 (2010), 5243 (2010). 

3.  Prior to November 20, 2003, the criteria for a rating in excess of 20 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2002).

4.  As of November 20, 2003, the criteria for a rating in excess of 40 percent for DM have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 C.F.R. § 3.159(b).  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 1369 (Fed. Cir., 2004).  RO letter dated in January 2004 and March 2010 informed the Veteran of all three elements required by 38 C.F.R. § 3.159(b), as stated above. In the March 2010 letter, the Veteran was notified that depending on the disability involved, VA assigned a rating from 0 to as much as 100 percent and that VA uses a schedule for rating disabilities that is published in 38 C.F.R., Part 4.  The Veteran was told that in determining the disability rating, VA considers the nature and symptoms of the condition, their severity and duration, and their impact upon employment.  He was provided examples of evidence that he should tell VA about or submit to VA, including evidence demonstrating the effect that worsening of his disability has on employment, i.e., statements from employers as to job performance, lost time, or other information regarding how his condition affects his ability to work.   The claim was most recently readjudicated in a March 2011 supplemental statement of the case, thereby curing any timing defect.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an SOC or SSOC, is sufficient to cure a timing defect).

For an increased evaluation claim, the Court held that § 5103(a) requires VA to notify the Veteran that to substantiate the claim, he or she must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic Code under which the Veteran's disability is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the Veteran demonstrating a noticeable worsening or increase in severity of the disability and the effect that worsening has on the Veteran's employment and daily life, VA must provide at least general notice of that requirement to the Veteran.  However, the Federal Circuit recently vacated this decision in part, holding that, "...insofar as the notice described by the [Court] in Vazquez-Flores requires the VA to notify a [V]eteran of alternative diagnostic codes or potential 'daily life' evidence, we vacate the judgments."  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Thus, the Veteran is not prejudiced by not receiving a letter specifically tailored to comply with the Court's decision in Vazquez-Florez v. Peake as had been instructed in the June 2009 Board remand.

Regarding the duty to assist, the Veteran's pertinent medical records to include those from the Social Security Administration and his VA treatment records, have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran has also been afforded several VA examinations, most recently in May 2010 and September 2010, which contain detailed and relevant findings concerning his disabilities.  In sum, all records requested in the June 2009 remand were obtained, and the Veteran was scheduled for appropriate VA examinations.  The AMC complied with the remand instructions, and there is no indication in the record that any additional evidence, relevant to the issues decided herein, is available and not part of the claims file.  The duty to assist has therefore been satisfied and there is no reasonable possibility that any further assistance to the Veteran by VA would be capable of substantiating his claim.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.


Increased Ratings

Disability ratings are based on the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating will be assigned. Id.

Although the Veteran's entire history is reviewed when assigning a disability evaluation, 38 C.F.R. § 4.1, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The United States Court of Appeals for Veterans Claims (Court) has held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  In this case, staged ratings are warranted.

The Veteran bears the burden of presenting and supporting his claim for benefits. 38 U.S.C.A. § 5107(a).  In its evaluation, the Board considers all information and lay and medical evidence of record.  38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board gives the benefit of the doubt to the claimant.  Id.  

Lumbar Spine

In a February 1994 rating decision, service connection was granted for degenerative joint disease of the lumbar spine with recurrent lumbosacral strain.  A 10 percent rating was assigned under Diagnostic Code 5295-5010.  In July 2002, correspondence was received from the Veteran and an increased rating was requested.  

In May 2002, the Veteran reported to VA with complaints of back pain.  Physical examination revealed tenderness to palpation around the L5 area.  There was full range of motion and straight leg raising was negative.  Deep tendon reflexes were 2+.  The assessment was chronic back pain.  The Veteran was provided medication and instructed to use heat and ice for relief.  In addition, he was instructed in stretching exercises and told to consult the physical therapy department for similar exercises.  The next month, the Veteran reported that he did not feel that the pain medication was working.  There was no bowel or bladder incontinence.  

In July 2002, a VA physician indicated that the Veteran was unable to work temporarily due to back pain.  Thereafter, outpatient records noted that the Veteran had full range of motion on flexion and extension with pain at the end ranges.  Lateral bending and rotation were normal.  

In September 2002, the Veteran was afforded a VA examination.  At that time, he complained of pain and stiffness, particularly in the L4-5 area.  He stated that the pain was paraspinal and non-radiating.  He said that it goes up in intensity to an 8 on a scale of 1-10 with 10 being worse, but was intermittent and sharp in nature.  Forward bending and prolonged walking aggravated the back pain most.  To alleviate the pain, the Veteran used heat and rested.  Flare-ups occurred about once per month and lasted several hours.  The Veteran reported that he was working at a temporary job and that his back pain had interfered with his ability to work.  Range of motion studies were performed which showed that he had full flexion at 100 degrees and full extension with some mild pain.  He could laterally bend fully to about 160 degrees.  His rotation was noted to be fairly good and within the functional limit.  Complaints of pain were limited to flexion and extension.  He was able to straight leg raise.  The examiner indicated that the degree of motion lost due to pain could not be expressed.  However, the examiner essentially indicated that the Veteran had full motion.  There were also no spasms and strength was 5/5.  Neurological evaluation was normal.  X-rays revealed minimal degenerative joint disease and somewhat mild narrowing.  The diagnoses were chronic low back pain and degenerative joint disease.  

An October 2002 magnetic resonance imaging (MRI) revealed mild central stenosis at the L3-4 and L4-5 levels; mild disc bulging at L5-S1 which was causing a minimal indentation of the anterior thecal sac; and relatively minimal hypertrophic degenerative change of the articular facet joint.  

In March 2003, the Veteran complained of back pain.  It was noted that MRI showed mild disc bulge at L5-S1 with some hypertrophied facets throughout.  On neurosurgery consultation in March 2003, there were no radicular symptoms and the Veteran had normal range of motion.

In August 2003, a low back assessment was conducted and an electromyography (EMG) test was performed.  At that time, the Veteran exhibited flexion of the lumbar spine to 60 degrees, extension to 5 degrees, side bending on the right and left sides to 10 degrees, and bilateral rotation to 30 degrees.  Sensation testing revealed multiple dermatomal loss as shown by light touch.  There was increased muscle tonacity and obvious muscle imbalance.  The EMG testing revealed mild central stenosis at the L3-4 and L4-5 levels; a bulging disc at the L5-S1 level; and relatively minimal hypertrophic degenerative change of the articular facet joint.  The overall August 2003 Functional Capacity Evaluation included review of the EMG studies and past MRI.  It concluded that the Veteran's cumulative disabilities rendered him unable to return to his job as a fork lift operator.  

In February 2004 and December 2004, the Veteran was afforded VA examinations, but they pertained to the cervical spine and shoulders.  VA outpatient records dated in 2006-2007 showed that the Veteran had sacroiliac injections for pain relief.  X-rays revealed degenerative changes of the discs and particularly the facet joints from L3 through S1.  The Veteran continued to report having low back pain.

In May 2010, a VA examination was conducted and the claims file was reviewed.  Physical examination revealed that the Veteran's posture was normal.  He did not have any spinal curvatures.  Motor examination yielded normal findings.  Sensory and reflex evaluations also yielded normal findings.  There were no incapacitating episodes of spine disease.  An MRI revealed degenerative changes of the disc and particularly the facet joints from L3 through S1.  It was noted that the Veteran was unemployed and had been for 5-10 years.  The Veteran reported that his back problems were the reason for his unemployment status.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  The low back disability resulted in no impairment with regard to feeding; mild impairment with regard to grooming, toileting, dressing, bathing, and traveling; and moderate impairment with regard to recreation, sports, exercise, shopping, and chores.  

In September 2010, the Veteran was afforded another VA examination, as the May 2010 examination did not include range of motion findings.  On examination, the Veteran was able to flex to 40 degrees, extend to 10 degrees, left and right lateral flex to 20 degrees, and left and right lateral rotate to 45 degrees.  There was pain on motion, but no additional limitation with repetitive motion.  The Veteran had fatigue, decreased motion (as noted), stiffness, weakness, and pain to include on walking and bending.  The Veteran related that the pain would be severe and last for hours.  It occurred one to six days per week.  There was radiating pain to both hips.  The Veteran indicated that he could not walk more than 100 years or bend.  Motrin and a whirlpool bath were alleviating factors.  There were no incapacitating episodes.  

Physical examination revealed that the Veteran's posture was normal.  He did not have any spinal curvatures.  Motor examination yielded normal findings.  Sensory and reflex evaluations also yielded normal findings.  An MRI revealed degenerative changes of the disc and particularly the facet joints from L3 through S1.  It was noted that the Veteran was unemployed and had been for 5-10 years.  The Veteran reported that his back problems were the reason for his unemployment status.  The diagnosis was degenerative disc disease and degenerative joint disease of the lumbar spine.  The low back disability resulted in no impairment with regard to feeding; mild impairment with regard to grooming, toileting, dressing, bathing, and traveling; and moderate impairment with regard to recreation, sports, exercise, shopping, and chores.  

The Board notes that the schedular criteria for rating the spine have been amended twice during the pendency of the Veteran's appeal.  First, the rating criteria pertaining to intervertebral disc syndrome under 38 C.F.R. § 4.71a, Diagnostic Code 5293, was amended effective September 23, 2002.  See 67 Fed. Reg. 54,345-54,349 (August 22, 2002).  Second, effective September 26, 2003, the rating criteria for evaluating other spine disorders were amended.  See 68 Fed. Reg. 51,454-51,458 (August 27, 2003); see also corrections at 69 Fed. Reg. 32, 449 (June 10, 2004).  More specifically, effective September 23, 2002, VA amended the criteria for rating intervertebral disc syndrome only, but continued to evaluate that disease under Diagnostic Code 5293.  See 67 Fed. Reg. 54, 345 (Aug. 22, 2002) (codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  Effective September 26, 2003, VA updated the entire section of the rating schedule that addresses disabilities of the spine.  This update included a renumbering of the diagnostic codes pertinent to back ratings.  According to that renumbering, Diagnostic Code 5237 now governs ratings of lumbosacral strain, Diagnostic Code 5239 governs ratings of spondylolisthesis or segmental instability, and Diagnostic Code 5243 governs ratings of intervertebral disc syndrome.  See 68 Fed. Reg. 51,443 (Aug. 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (2006)).

Where the law or regulation changes after a claim has been filed or reopened but before the administrative or judicial appeal process has been concluded, the version most favorable to the veteran applies, absent congressional or Secretarial intent to the contrary.  See Dudnick v. Brown, 10 Vet. App. 79 (1997).  The amended versions may only be applied as of their effective date and, before that time, only the former version of the regulation should be applied.  VAOPGCPREC 3- 2000 (Apr. 10, 2000).

As such, the Board will assess the severity of the Veteran's service-connected low back disability under both the former, and revised criteria pertaining to ratings of the spine.

If the old criteria are used, the Veteran would be rated under DC 5292, which applied to limitation of motion of the lumbar region of the spine, or DC 5295, which applied to lumbosacral strain.  Under this DC 5292, a 10 percent rating was assigned where there was slight limitation of motion, a 20 percent rating was assigned where there was moderate limitation of motion, and a 40 percent rating was assigned where there was severe limitation of motion.  

Under DC 5295, a 10 percent rating was assigned for lumbosacral strain with characteristic pain on motion, a 20 percent rating assigned for lumbosacral strain with muscle spasm on extreme forward bending, loss of lateral spine motion, unilateral, in standing position, and a 40 percent rating was assigned for severe lumbosacral strain with listing of whole spine to the opposite side, positive Goldwaithe's sign, marked limitation of forward bending in a standing position, loss of lateral motion with osteoarthritic changes, or narrowing or irregularity of the joint space, or some of the above with abnormal mobility on forced motion.

Effective prior to September 23, 2002, a 10 percent rating was provided for mild intervertebral disc syndrome with recurring attacks; a 20 percent rating was provided for moderate intervertebral disc syndrome with recurring attacks; a 40 percent rating was provided for severe intervertebral disc syndrome with recurring attacks with intermittent relief; and a 60 percent rating was provided for pronounced intervertebral disc syndrome with persistent symptoms compatible with sciatic neuropathy with characteristic pain and demonstrable muscle spasm, absent ankle jerk or other neurological findings appropriate to site of diseased disc and little intermittent relief.

If the revised criteria are applied from the September 26, 2003 effective date, the Veteran would be rated under DC 5237, which applies to lumbosacral strain, or under DC 5243, the renumbered Diagnostic Code that applies to intervertebral disc syndrome.  Under DC 5237, a 10 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 60 degrees but not greater than 85 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 235 degrees; when there is muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or contour; or where there is a vertebral body fracture with loss of 50 percent or more of height.  A 20 percent rating is assigned when forward flexion of the thoracolumbar spine is greater than 30 degrees, but not greater than 60 degrees; when the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or when there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned when forward flexion of the thoracolumbar spine is 30 degrees or less.  A rating in excess of 40 percent requires the presence of unfavorable ankylosis of the entire thoracolumbar spine.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.  Under Note (1), evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

The revised criteria pertaining to ratings for intervertebral disc syndrome, under DC 5293 were amended effective from September 23, 2002.  The revisions were designed to accommodate acute exacerbations or flare-ups of disc disease.  As such, the revised regulations provided that intervertebral disc syndrome (preoperatively or postoperatively) should be evaluated either on the total duration of incapacitating episodes over the past 12 months or by combining under 38 C.F.R. § 4.25 separate evaluations of its chronic orthopedic and neurological manifestations along with evaluations for all other disabilities, whichever method results in the higher evaluation.  

Under DC 5293, a 10 percent evaluation is assigned with incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months; a 20 percent evaluation is assigned with incapacitating episodes of having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent evaluation is assigned with incapacitating episodes of having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent evaluation is assigned with incapacitating episodes of having a total duration of at least six weeks during the past 12 months.  An incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  See 38 C.F.R. § 4.17a, DC 5293, Note (1). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  
38 C.F.R. § 4.40.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  Id.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Id.  Weakness is as important as limitation of motion, and a part which becomes painful on use must be regarded as seriously disabled.  Id.; see also 38 C.F.R. §§ 4.10, 4.45 (2010).  

VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss in light of 
38 C.F.R. § 4.40, which requires the VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 202, 205-06 (1995).  The provisions of 38 C.F.R. § 4.14 (avoidance of pyramiding) do not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including during flare-ups.  The guidance provided under DeLuca must be followed in adjudicating claims where a rating under the diagnostic code provisions governing limitation of motion should be considered.  However, the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, should only be considered in conjunction with the diagnostic code provisions predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

For the time period prior to August 20, 2003, the Veteran's limitation of motion was within normal limits and noted to be painful on the extreme ends of motion.  Although 10 percent would be warranted for painful motion per 38 C.F.R. § 4.59 and DeLuca, limitation of motion was not moderate since it was full.  Thus, a higher rating under that code is not for assignment.  

The Board has also considered Diagnostic Code 5293, however, the Veteran did not exhibit neurological pathology during this time.  Neurological findings were normal on VA examination in September 2002, and in March 2003 the Veteran had no radicular symptoms.  Therefore, a higher rating is not warranted under Diagnostic Code 5293.  Nor did the Veteran have any incapacitating episodes of intervertebral disc syndrome, thus, a higher rating was not warranted under the revised criteria for intervertebral disc syndrome.

Additionally, the Veteran did not have muscle spasm on extreme forward bending or unilateral loss of lateral spine motion in the standing position.  Range of motion was essentially normal on evaluations in 2002 and 2003, and there was no evidence of muscle spasm.  Thus, a higher rating under Diagnostic Code 5295 is also not warranted.  

For the reasons stated above, a higher rating is not warranted under any applicable code prior to August 20, 2003.  Therefore, a rating in excess of 10 percent for that period is not assigned.  

For the time period since August 20, 2003, the Veteran demonstrated overall moderate limitation of motion.  Thus, a 20 percent rating is warranted under Diagnostic Code 5292.  A higher rating for severe limitation of motion was not shown, even considering DeLuca factors as the Veteran still exhibited significant motion of his spine.  For example, in August 2003 he had forward flexion to 60 degrees and in September 2010 he had forward flexion to 40 degrees.

Under Diagnostic Code 5293, in order for a rating in excess of 20 percent to be warranted, the Veteran would have to demonstrate severe intervertebral disc syndrome with recurring attacks with intermittent relief.  The Veteran had disc involvement, as noted, but the findings on the neurological testing were noted to be mild or minimal, per the EMG.  Sensory and reflex evaluations in 2010 also yielded normal findings.  Therefore, a higher rating is not warranted under Diagnostic Code 5293.

Under Diagnostic Code 5295, in order for a rating in excess of 20 percent to be warranted, the Veteran would have to demonstrate severe lumbosacral strain, with listing of the whole spine to opposite side, positive Goldthwaite's sign, marked limitation of forward bending in the standing position, loss of lateral motion with osteo-arthritic changes, or narrowing or irregularity of joint space, or some of the above with abnormal mobility on forced motion.  While the Veteran does have osteo-arthritic changes or narrowing or irregularity of joint space, none of the other finding have been shown.  His posture has been normal on examination and he has been able to forward flexion to 60 and 40 degrees.  There have been no findings of abnormal mobility on forced motion.  Therefore, the criteria for a 40 percent rating under DC 5295 have not been met or approximated.

Alternatively, the new rating criteria promulgated during this period provided ratings based on incapacitating episodes; however, the Veteran did not have any physician-prescribed bedrest.  Incapacitating episodes were denied on VA examination in May and September 2010.   Thus, a higher rating on this basis is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Code 5243.

Also, at no time has the Veteran demonstrated forward flexion of the thoracolumbar spine limited to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine.   At worst, in September 2010 he had forward flexion to 40 degrees.  As to the provisions of 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 202 (1995), the Board finds no basis on the evidence of record that would substantiate a higher ratings.  There was pain on motion, but no additional limitation with repetitive motion.  Thus, a higher rating is not warranted under DC 5237.  

Turning to neurological impairment, as rated separately from orthopedic impairment, in rating diseases of the peripheral nerves, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.  Diagnostic Code 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore, neuritis and neuralgia of that nerve.  38 U.S.C.A. § 4.124a, Diagnostic Code 8520.  Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Id.  Disability ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  Id.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscular atrophy.  Id.

In this case, the Veteran reported that pain radiated to his hips, but there was no radiating pain down the lower extremities and sciatica was not noted or diagnosed.  On recent VA examinations in 2010, sensory and reflex evaluations yielded normal findings.  Thus, a separate rating based on neurological impairment is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the preponderance of the evidence is against entitlement to a rating in excess of 10 percent for the Veteran's low back disorder prior to August 20, 2003, and to a rating in excess of 20 percent since August 20, 2003.  

Diabetes Mellitus

The Veteran's service-connected DM is currently evaluated as 20 percent disabling under Diagnostic Code 7913 prior to November 20, 2003, and as 40 percent from November 20, 2003.  He seeks higher ratings.

Historically, in a February 1994 rating decision, service connection was granted for DM, non-insulin dependent, and a 10 percent rating was assigned under Diagnostic Code7913.  

In August 2001, the Veteran was seen by VA for an eye evaluation.  Diabetic retinopathy was not shown.  

In September 2001, correspondence was received from the Veteran and an increased rating was requested.  VA outpatient records dated 2000-2001 reflected that the Veteran was taking an oral medication for his DM and following dietary restrictions.  The initial record of this treatment was dated in August 2000.  A 20 percent rating was granted based on those findings, effective August 2000.  

On April 25, 2003, it was noted that the Veteran had "IDDM" (insulin-dependent diabetes mellitus).  On June 10, 2003 and July 24, 2003, it was noted that the Veteran required frequent doctor visits to monitor and adjust his insulin dose.  In August 2003, an EMG showed that the Veteran had probable mild medial bilateral carpal tunnel syndrome across the wrist as well as evidence of underlying peripheral sensory neuropathy.  A relationship to DM was not indicated.  August 2003 foot examination reflected complaints of pain, but did not reveal neurological or orthopedic pathology.  

On November 20, 2003, it was noted that the Veteran was on insulin and had to follow diet and activities restriction.  He was being followed by the eye and podiatry clinics.  It was also noted that the Veteran had erectile dysfunction and was taking medication for that issue.

In February 2004, the Veteran underwent a VA examination.  At that time, the Veteran related that he had some hypoglycemic episodes when he experienced dizziness and elevated blood pressure.  He also felt "strange and weird" and had an increased thirst.  He had not required any hospitalization.  He related that at times, he saw spots before his eyes.  He wore glasses, but did not know if visual problems were related to his DM.  He indicated that he had been on insulin for 2 years.  The examiner noted that the Veteran was taking insulin and was on a diet restriction.  The diagnosis was DM, Type II with insulin therapy for 2 years.  Also, paresthesia of the right foot was noted.  

A March 2004 appointment reflected that the Veteran was being treated for erectile dysfunction.  In August 2004, a VA examiner indicated that the erectile dysfunction was likely caused by the DM.  A November 2004 eye evaluation revealed that the Veteran did not have diabetic retinopathy.  

A January 2005 foot examination reflected complaints of pain.  The Veteran was shown to a skin disorder and arthritis in his right foot as well as peripheral neuropathy.  In February 2005, the Veteran was seen for erectile dysfunction.  A November 2005 eye examination again did not show diabetic retinopathy.  In October 2005, it was noted that the Veteran's blood sugar testing had been good the prior spring, but had declined tremendously since that time.  

In August 2006, it was noted that the Veteran was able to engage in sexual intercourse with medication, despite the erectile dysfunction.  VA outpatient records dated in 2006-2007 showed that the Veteran denied having any hypoglycemic or hyperglycemic episodes.  In September 2008, he reported having two hypoglycemic episodes and in November 2008, he reported having three episodes in one day after he did not eat properly.  Thereafter, his insulin was adjusted.  The Veteran reported that he continued to have the hypoglycemic episodes when he did not eat properly.

August 2008 and October 2008 VA outpatient records reflected that the Veteran did not have diabetic retinopathy.  It was then noted that he had branch retinal vein occlusion (BRVO) versus NPDR of the left eye.  On subsequent examination of the eyes in September 2009, the examiner noted the prior notation of BRVO versus NPDR of the left eye and found no diabetic retinopathy.

In November 2009, it was noted that the Veteran had lost four pounds due to diet.  

In May 2010, the Veteran was examined by VA and the claims file was reviewed.  The examiner noted that the Veteran had monthly or less often episodes of hypoglycemia reactions or ketoacidosis, but they did not require hospitalizations.  The last one occurred the prior year.  The Veteran was currently on dietary restrictions and activity restrictions.  The Veteran denied having diabetic complications, other than erectile dysfunction for which he used a device to achieve intercourse.  Physical, eye, neurological, and cardiac examination were performed.  There were no related visual impairments, kidney disease, neurological disease, or amputation.  It was noted that the Veteran had cardiovascular disease (hypertension) which was aggravated by the DM.  In addition, the Veteran's erectile dysfunction was due to his DM.  It was noted that the Veteran's DM had an impact on employment (he was no longer employed) due to absenteeism, restrictions with lifting objects, and weakness/fatigue.  In sum, the examiner indicated that the Veteran did not require hospitalizations for episodes of ketoacidosis or hypoglycemia.  The examiner also indicated that the Veteran did not require twice monthly visits to a diabetic provider nor did he have progressive loss of weight and strength.  The examiner stated that the Veteran's weight was stable and his strength was 5/5 and unchanged.  

Under Diagnostic Code 7913, a rating of 20 percent is assigned for diabetes mellitus requiring insulin and restricted diet, or oral hypoglycemic agent and restricted diet.  A 40 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities.  A 60 percent rating is assigned for diabetes mellitus requiring insulin, a restricted diet, regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  A 100 percent rating is assigned for diabetes mellitus requiring more than one daily injection of insulin, a restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  See 38 C.F.R. § 4.119, Diagnostic Code 7913.

Compensable complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  See 38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).

Prior to November 20, 2003, the Veteran's DM required insulin and restricted diet, but did not required restricted activities.  As such, a higher rating is not warranted prior to November 20, 2003.  A 40 percent rating was assigned November 20, 2003, once the necessity for restricted activities was shown.  However, a higher rating is not warranted because the Veteran's DM did not result in episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider.  The record documents hypoglycemic reactions, particularly when the Veteran was not eating properly; however, he was not hospitalized for those episodes nor did they require twice a month visits to a diabetic care provider.  See May 2010 VA examination report.

With regard to diabetic complications, the Board has referred the issue of service connection for hypertension to the RO in the introductory portion of this decision since that disability is not a complication, but the VA examiner indicated that there was aggravation of that disability by the DM.  With regard to eye disability, while there was a question of NPDR in October 2008, this history was noted and not shown on subsequent eye examination in September 2009 or on VA examination in May 2010.  Thus, a separate rating is not warranted.  

The record shows that the Veteran has erectile dysfunction due to his DM.  Erectile dysfunction may be rated as noncompensable by analogy under to 38 C.F.R. § 4.115b, Diagnostic Code 7522, which pertains to deformity of the penis with loss of erectile power.  See 38 C.F.R. § 4.20.  There is no diagnostic code that specifically addresses the diagnosis of erectile dysfunction, however, Diagnostic Code 7522 does address loss of erectile power, which is precisely the symptomatology described by the Veteran.  Moreover, that is the only diagnostic code that specifically addresses erectile function.  

Diagnostic Code 7522 provides for a 20 percent rating where the evidence shows deformity of the penis with loss of erectile power.  38 C.F.R. § 4.115(b), Diagnostic Code 7522.  The provisions of 38 C.F.R. § 4.31 indicate that where the criteria for a compensable rating under a diagnostic code are not met, and the schedule does not provide for a zero percent evaluation, a zero percent evaluation will be assigned when the required symptomatology is not shown.  38 C.F.R. § 4.31.  Therefore, although erectile dysfunction is shown to be a complication of the Veteran's diabetes mellitus, as both loss of erectile power and deformity are not demonstrated, a separate compensable rating is not warranted.  Noncompensable ratings are considered to be part of the diabetic process under DC 7913.

In this case, the Veteran has erectile dysfunction, but with use of medication and/or a device, the Veteran is able to maintain an erection and ejaculation.  As such, he does not meet the criteria for a separate compensable rating.

Although the Veteran reported peripheral neuropathy in the past, he has denied currently having that problem and it was not diagnosed on his recent VA examination, which was conducted to identify all symptoms and complications to specifically include peripheral neuropathy.  Thus, a separate rating for peripheral neuropathy is also not warranted.  

The Veteran has also received foot care at the diabetic clinic, however, there is no diagnosed foot disability which has been identified as a complication of the Veteran's DM.  Therefore, a separate rating on that basis is not warranted.  

In determining whether a higher rating is warranted for service-connected disability, VA must determine whether the evidence supports the Veteran's claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a).  In this case, the preponderance of the evidence is against a rating in excess of 20 percent for DM prior to November 20, 2003, or in excess of 40 percent from that date.  


Extraschedular Consideration

The rating schedule represent as far as is practicable, the average impairment of earning capacity.  Ratings will generally be based on average impairment.  38 C.F.R. § 3.321(a), (b) (2010).  To afford justice in exceptional situations, an extraschedular rating can be provided. 38 C.F.R. § 3.321(b) (2010).

In a recent case, the Court clarified the analytical steps necessary to determine whether referral for extraschedular consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, the RO or the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the C&P Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

The symptoms associated with the Veteran's low back disorder and diabetes mellitus are not shown to cause any impairment that is not already contemplated by the rating criteria, and the Board finds that the rating criteria reasonably describe his disabilities.  For these reasons, referral for consideration of an extraschedular rating is not warranted for these claims.


ORDER

Prior to August 20, 2003, a rating in excess of 10 percent for service-connected degenerative joint disease of the lumbar spine with recurrent strain is denied.

From August 20, 2003, a rating in excess of 20 percent for service-connected degenerative joint disease of the lumbar spine with recurrent strain is denied.

Prior to November 20, 2003, a rating in excess of 20 percent for DM is denied.

From November 20, 2003, a rating in excess of 40 percent for DM is denied.  



____________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


